Opinion issued May 5, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00638-CV
                           ———————————
       SALLY BLACKIE-SENGEL, STARRY SKIES RANCH, L.P.,
            AND JO ARC RESOURCES, INC., Appellants
                                       V.
   CHAPPELL HILL CONSTRUCTION CO., A TEXAS FOR PROFIT
    CORPORATION, RAY ADREJCZAK, CHARLYN ROSENBAUM
  SCHOENVOGEL, INDEPENDENT EXECTRIX OF THE ESTATE OF
      CLARENCE WALTER SCHOENVOGEL, JR., DECEASED,
               AND WAYNE T. RIFE, Appellees


                   On Appeal from the 335th District Court
                        Washington County, Texas
                        Trial Court Case No. 36211


                         MEMORANDUM OPINION

      Appellants, Sally Blackie-Sengel, Starry Skies Ranch, L.P., and Jo Arc

Resources, Inc., have failed to timely file a brief. See TEX. R. APP. P. 38.6(a),
38.8(a).   After being notified that this appeal was subject to dismissal for

appellants’ failure to file a brief, appellants did not respond. See TEX. R. APP. P.

42.3(b), (c).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                         2